   Case 3:20-cv-03159-X Document 10 Filed 02/23/21        Page 1 of 4 PageID 34



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

  DARRYL MANCO, individually and            §
  on behalf of all others similarly         §
  situated                                  §
                                            §
             Plaintiff,                     §   Civil Action No. 3:20-CV-03159-X
                                            §
  v.                                        §
                                            §
  VILLAGE GREEN MANAGEMENT                  §
  COMPANY

             Defendant.
                  ORDER REQUIRING ATTORNEY CONFERENCE
                        AND PROPOSAL FOR CONTENTS OF
                     SCHEDULING AND DISCOVERY ORDER

       Pursuant to Federal Rule of Civil Procedure 16(b) and the Court’s Civil Justice

Expense and Delay Reduction Plan, the Court enters this order to promote possible

early settlement of this action and to facilitate subsequent entry of a Scheduling and

Discovery Order.

                                           I.

       Lead counsel for each party (or a designee attorney with appropriate authority)

shall meet by phone or in person at a mutually agreeable time and/or place at least

14 days before the date specified in Section VII of this order. 1      Counsel shall

determine in good faith whether this case can be settled before additional expenses

are incurred. Counsel shall also submit a Joint Proposal for Contents of Scheduling

and Discovery Order. The Joint Proposal shall include a status report setting out the



       1   FED. R. CIV. P. 26(f)(1)–(2).

                                           1
    Case 3:20-cv-03159-X Document 10 Filed 02/23/21                   Page 2 of 4 PageID 35



progress made at the meeting and the present status of settlement negotiations. (In

a non-jury case, the parties shall not disclose settlement figures.) The parties shall

also advise the Court regarding the advisability of referring the cases for mediation.

                                                  II.

       If the case does not settle, counsel shall submit a Joint Proposal that contains

the following:

       1.        A proposed time limit to file motions for leave to join other parties and

                 to amend the pleadings;

       2.        Proposed time limits to file various types of motions;

       3.        A proposed plan and schedule for discovery, including a time limit to

                 complete discovery;

       4.        A proposal for limitations, if any, to be placed upon discovery;

       5.        A proposed time limit to designate expert witnesses;

       6.        A proposed trial date, estimated number of days required for trial, and

                 whether a jury has been demanded;

       7.        A proposed date for commencing settlement negotiations;

       8.        Whether the parties will consent to trial (jury or non-jury) before a

                 United States Magistrate Judge; 2

       9.        Whether the parties are considering mediation or arbitration to resolve

                 this litigation, and if not then why not; 3


       2Before responding to this question, counsels are directed to carefully review the provisions of
28 U.S.C. § 636(c) and, specifically, section 636(c)(3).

       3   The Court encourages the early use of mediation or arbitration.

                                                   2
   Case 3:20-cv-03159-X Document 10 Filed 02/23/21              Page 3 of 4 PageID 36



         10.       Any other proposals regarding scheduling and discovery and that the

                   parties believe will facilitate expeditious and orderly preparation for

                   trial, including the parties’ positions on a consolidated discovery

                   schedule; and

         11.       Any other matters relevant to the status and disposition of this case.

                                               III.

         Lead counsel for plaintiff is responsible for initiating contact with opposing

counsel for the purpose of preparing the Proposal. But lead counsel for all parties are

equally responsible for seeing that this order is complied with in a timely manner. At

least one counsel for each party shall sign the Proposal prior to filing.

                                               IV.

         If counsel cannot agree on a recommendation, the Proposal shall set forth each

party’s respective recommendation and shall state why agreement could not be

reached.

                                               V.

         Because the Court is to enter a Scheduling Order “as soon as practicable, but

unless the judge finds good cause for delay, the judge must issue it within the earlier

of 90 days after any defendant has been served with the complaint or 60 days after

any defendant has appeared,” 4 the Court will review with disfavor requests for

extensions of time to file the Proposal and will deny them absent a showing of good

cause.



         4   FED. R. CIV. P. 16(b)(2).

                                                3
   Case 3:20-cv-03159-X Document 10 Filed 02/23/21       Page 4 of 4 PageID 37



                                        VI.

      Unless the Court sets or a party requests a scheduling conference, the

Scheduling and Discovery Order will be issued following the Court’s review of the

Proposal. Once the Scheduling Order has been issued, the Court will review with

disfavor requests for extensions of the Scheduling Order’s deadlines and will deny

them absent a showing of good cause.

                                        VII.

      The Proposal shall be filed on or before March 23, 2021.

      IT IS SO ORDERED this 23rd day of February, 2021.




                                       BRANTLEY STARR
                                       UNITED STATES DISTRICT JUDGE




                                         4
